FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Reply filed August 3, 2022.  Claims 20 and 24 have been amended and claim 23 has been canceled.  Claims 20-22 and 24-26 remain pending and under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejection of claims under 35 USC 112(b), in view of the amendment of independent claim 20 to delete the language “and not to amplify the wild type BRAF gene”;  and
The rejection of claims under 35 USC 101, in view of the amendment of independent claim 20 to include the limitation ‘wherein the forward and/or reverse primer are labeled with a detectable moiety”.
Claims 20-22 and 24-26 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 20-22 and 24-26 remain rejected under 35 U.S.C. 103 as being unpatentable over Weisbart et al (Journal of Biological Chemistry 285(45):34299 [Nov 2010]; cited in IDS) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited), for the reasons given below and in the prior Office action.
Weisbart et al teach an assay that may be used in detection of BRAF mutations, which assay comprises amplification of the region of BRAF including amino acid 600, and includes a step of performing restriction digestion with the enzyme SfcI “to identify mutations in the first nucleotide of V600R” (see entire reference, particularly page 34300, left column, and page 34301, including Figure 3).  Weisbart et al disclose the use together of a forward and reverse primer that produce a 191 base pair amplification product with the codon encoding BRAF amino acid 600 located approximately at the center, and the digestion of this product with SfcI to differentiate between products that have and lack the recognition site for SfcI (again see page 34300, left column and page 34301, and Figure 3, particularly at A, which depicts the wild-type BRAF sequence encoding amino acids 598-601, and the recognition site for SfcI).  While Weisbart et al exemplify the use of their primer pair and SfcI in differentiating BRAF wild type from the BRAF variant V600R, the primer pair and enzyme SfcI disclosed by Weisbart et al meet all of the requirements of independent claim 20, as the primer pair is configured in such a manner that it produces an amplification product meeting the requirements of the claims, and as SfcI (which is in fact the preferred enzyme of instant dependent claim 22) digests nucleic acids in such a manner that – as is clearly illustrated in Figure 3A of Weisbart et al – it targets and digests the underlying sequence BRAF V600E, but not the underlying sequence of BRAFV600K.  Further, in view of the characteristics of Weisbart et al’s primers and SfcI, this combination of primer pair and enzyme taught for use together by Weisbart et al may also function in “distinguishing a V600K mutation from a V600E mutation”.  Weisbart et al thus teach all that is required by independent claim 20 with the exception of the new requirement that “the forward and/or reverse primer are labeled with a detectable moiety”, and of the packaging of the combination of such a primer pair and enzyme into a kit.
Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including in particular melanoma, as the presence of BRAF mutations “is a positive indicator of metastasizing disease”, and thus allows identification of patients “who need to be treated with more aggressive treatment regimens” (paragraph 15).  Stephens et al also teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  
In view of this teaching of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have labeled one or both of the primers of Weisbart et al with a fluorophore simply to facilitate the detection of amplification products and restriction products.  Further, in view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged such a primer pair (including at least one detectably labeled primer) and the restriction enzyme SfcI as taught by Weisbart et al together in a kit.  An ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners, in a convenient format, the materials needed to practice the assay of Weisbart et al in view of Stephens et al.  
With further regard to dependent claims 21-22, it is reiterated that Weisbart et al teach the preferred enzyme SfcI, which meets the requirements of these claims (again see Figure 3A of Weisbart et al).  
With further regard to dependent claims 24, it is reiterated that Stephens et al further teach the benefit of labeling primers, such as with fluorophores/fluorescent tags, to facilitate detection of amplification products (see paragraph 30).  In view of this teaching of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have labeled one or both of the primers of Weisbart et al with a fluorophore simply to facilitate the detection of amplification products and restriction products.
Regarding claim 25, while the claim is not in fact further limiting of any of the kit reagents (as it merely limits the sample intended for use with the disclosed reagents), it is noted that Stephens et al disclose that DNA extracted from plasma may be tested using kit including reagents for detection of BRAF mutations; see, e.g., paragraph 24.  
Dependent claim 26 is also not further limiting of any kit reagents, as the claim only specifies a type of individual on whom detection using the claimed kits may be practiced; however, it is noted that Stephens et al teach that melanoma patients are preferred subjects for testing using reagents such as those suggested by Weisbart et al in view of Stephens et al (which function in detection of BRAF mutations) (see, e.g., paragraphs 11, 15-16, claims 3-4).  
Accordingly, Weisbart et al in view of Stephens et al suggest products meeting the requirements of each of claims 20-22 and 24-26.
The reply of August 3, 2022 traverses the prior rejection of claims based upon the same combination of references on the following grounds.  
First, the reply briefly summarizes the requirements of an obviousness rejection and the general teachings of Weisbart et al, and urges that Weisbart “does not teach or suggest distinguishing between two different mutations of V600, and specifically it does not teach or suggest ‘distinguishing a V600K mutation from a V600E mutation’” (Reply page 5).  These arguments have been thoroughly considered but are not persuasive because these are not features required by the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant’s arguments pertain to methods allegedly not taught by Weisbart et al, but what is claimed are products (kits) including materials as recited in the claims.  Next, the Reply argues that the forward and reverse primers of Weisbart et al do not meet the requirements of the claims with regard to being “configured to amplify DNA sequences” containing a T to A mutation position 1799 of the BRAF gene, etc. (Reply at page 6).  However, this argument is also non-persuasive, given that Weisbart et al do teach primers meeting the requirement of being configured in such a manner.  Applicant appears to be arguing for a narrow interpretation of the claim language, suggesting that the claims are in some manner limited to, e.g., allele-specific type primers; however, neither the claim language nor any type of definition provided in the specification impart such a narrow meaning/interpretation, and the primers of Weisbart et al are in fact configured in such a way that they would function to amplify what is actually required by the claim language.  Again, the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  With regard to Stephens, the reply notes that this reference “does not cure the deficiencies of Weisbart explained” previously (Reply page 6); however, there are no such deficiencies in Weisbart et al, as explained in the response above.  Further, with regard to SfcI (discussed in the Reply at pages 6-7), Weisbart et al clearly teach the use of this enzyme, regardless of what information they do/don’t provide regarding its function with respect to particular variants.  The claims are directed to kits including a restriction enzyme, and the preferred embodiment of that enzyme is clearly SfcI (see dependent claim 22).  While applicant’s arguments might be persuasive with regard to a method claim requiring a particular use of SfcI, it is incontrovertible that Weisbart et al teach SfcI, and the functional characteristics of the enzyme SfcI are inherent to it.  Accordingly, applicant’s arguments are not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 20-22 and 24-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,422,008 B2 (issued Sept 2019; previously cited) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited).
It is reiterated that while the kit claims under consideration herein were originally restricted from the method claims of the ‘008 patent, applicant subsequently amended the ‘008 claims to recite more specific primers that have the same required characteristics of those of the present kit claims.  Accordingly, rejection of the instant claims on the group of nonstatutory double patenting is not prohibited as the claims have been changed in material respects from the claims at the time the restriction requirement was made; see MPEP 804.01, particularly at (B).   
The ‘008 claims are directed to methods for identifying BRAF mutations that employ primers having properties meeting the requirements of the instant claims, as well as the restriction enzyme SfcI.  With regard to the limitation of the present claims “no more than two primers”, it is noted that the ‘008 claims recite the use of a single primer pair (including a forward primer and reverse primer targeting the same BRAF mutations specified in the instant claims).  The ‘008 claims do not include claims directed to kits including these reagents.  However, Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including in particular melanoma, as the presence of BRAF mutations “is a positive indicator of metastasizing disease”, and thus allows identification of patients “who need to be treated with more aggressive treatment regimens” (paragraph 15).  It is noted that the ‘008 claims also recite identifying mutations in association with melanoma as a preferred embodiment (see claim 6).  Regarding the new limitation in independent claim 20, “wherein the forward and/or reverse primer are labeled with a detectable moiety” – which limitation previously appeared in (now canceled) claim 23 - Stephens et al further teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  
	In view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged the reagents of the ‘008 claims together in kits, and to have labeled one or more primers with a detectable moiety, such that the instant claims are not patentably distinct from the ‘008 claims.  With regard to packaging as a kit, an ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners reagents for use in the methods of the ‘008 claims, for the further benefit of facilitating more precise and complete detection in patients of more aggressive, metastasizing cancer (as taught by Stephens et al).  With regard to labeling primer(s) with a detectable moiety (including with fluorophore(s), as recited in dependent claim 24), an ordinary artisan would have been motivated to have made such a modification for the benefit of facilitating detection of amplification products (see Stephens et al paragraph 30).  Regarding claims 25-26, it is noted that these preferred target samples/individuals correspond to the embodiments of ‘008 claims 5-6.
The reply of August 3, 2022 traverses the rejection on the grounds that the claims “cannot be rendered obvious in view of the teachings of Stephens” because “Stephens does not teach or suggest a kit comprising a restriction enzyme”.  While this argument might be persuasive if the ‘008 claims did not recite methods employing both primers and a restriction enzyme (and particularly the specific enzyme SfcI), as the ‘008 claims disclose the use together of primers and a restriction enzyme as recited in the present claims, the ‘008 claims in view of Stephens et al render the pending claims obvious.  Stephens et al teach methods and kits “useful for the detection of BRAF mutations”, stating that such methods and kits “can be used for detecting” BRAF mutations (paragraph 15).  Thus, Stephens et al suggest packaging reagents employed in methods of detecting BRAF mutations into kits; the ‘008 claims recite such methods, and those methods employ both primers and a restriction enzyme.  Thus, applicant’s arguments are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634